DETAILED ACTION
This office action is in response to the remarks filed on 04/06/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimoto et al. US 2017/0019020 (herein Tsu).
	Regarding Claim 1, Tsu teaches (Figures 1-4) a controller circuit (at 1), comprising: a digital controller (3-5) configured to generate, in a first mode (Before A in Fig. 2 e.g. startup) of operation, a pulse width modulation (PWM) signal with an incrementing on-time duty-ratio value (done by 3 during a startup in the first mode of operation, when only power circuit 2 is operating see drawing below); and a gate driver 

    PNG
    media_image1.png
    392
    814
    media_image1.png
    Greyscale

	Regarding Claims 2 and 13, Tsu teaches (Figures 1-4)wherein: the digital controller (3-5) is further configured to stop decreasing the off-time duty-ratio value of the PWM signal when the digital controller exits the second mode of operation (See fig. 2 after C, and the output signal remains stable). (For Example: Paragraphs 22-29)
	Regarding Claims 4 and 14, Tsu teaches (Figures 1-4) wherein: the digital controller (3-5) is further configured to enter a third mode (normal operation) of operation when the digital controller exits the second mode of operation (after point C), the third mode of operation being a steady-state mode of operation.  (For Example: Paragraphs 22-29)
	Regarding Claim 12, Tsu teaches (Figures 1-4) the apparatus claim which is claim 1, claim 11 is the method claim and rejected under the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of De Stasi US 7863869.
	Regarding Claim 3, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein the predefined threshold voltage is about 150 mV. 
	De Stasi teaches (Figure) wherein the predefined threshold voltage is about 150 mV. (See claim 5) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein the . 
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Fahlenkamp et al. US 9698695.
	Regarding Claims 5 and 15, Tsu teaches (Figures 1-4) a feedback circuit (at 5).
	Tsu does not teach wherein the digital controller is further configured, in the second mode of operation, to: detect, using the feedback circuit, a number of valleys of a quasi-resonant oscillating signal during an off-time of the main-switch; and decrease the off-time duty-ratio value of the PWM signal by reducing, in the second mode of operation, the number of valleys detected in one or more subsequent off-times of the main-switch in one or more switching periods of the main-switch.
	Fahlenkamp teaches (Figures 1-3 and 5) wherein the digital controller (Fig. 5) is further configured, in the second mode of operation (Valley switching), to: detect, using the feedback circuit, a number of valleys of a quasi-resonant oscillating signal during an off-time of the main-switch (101 and See fig. 2); and decrease the off-time duty-ratio value of the PWM signal by reducing, in the second mode of operation, the number of valleys detected in one or more subsequent off-times of the main-switch in one or more switching periods of the main-switch (Col. 3 lines 4-33). (For example; Col. 3 lines 4-55 and Col. 5 lines 44-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein the digital controller is further configured, in the second mode of operation, to: detect, using 
	Regarding Claims 6 and 16, Tsu teaches (Figures 1-4) a feedback circuit (at 5).
	Tsu does not teach wherein: the digital controller is further configured, in the second mode of operation, to reduce the number of valleys by one during each switching period of the main-switch.
	Fahlenkamp teaches (Figures 1-3 and 5) wherein: the digital controller (at Fig. 5) is further configured, in the second mode of operation (Valley switching), to reduce the number of valleys by one during each switching period of the main-switch.  (Col. 3 lines 4-33). (For example; Col. 3 lines 4-55 and Col. 5 lines 44-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the digital controller is further configured, in the second mode of operation, to reduce the number of valleys by one during each switching period of the main-switch, as taught by Fahlenkamp to improve operation of the system of unexpected increase in load demand e.g. due to a short or error at the load can result in very high power draw.

Claim 7-8, 10-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Lin US 2017/0373606.
	Regarding Claims 7 and 17, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach further comprising: a decoder circuit configured to receive, using a communications link, an encoded digital data stream comprising digital representations of the output voltage and to generate a digital voltage value using the encoded digital data stream; wherein the digital voltage value is used as the indication of the output voltage.
	Lin teaches (Figures 1-6) further comprising: a decoder circuit (96) configured to receive, using a communications link (at 16), an encoded digital data stream comprising digital representations of the output voltage (with Vs) and to generate a digital voltage value using the encoded digital data stream (from 96); wherein the digital voltage value is used as the indication of the output voltage. (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include further comprising: a decoder circuit configured to receive, using a communications link, an encoded digital data stream comprising digital representations of the output voltage and to generate a digital voltage value using the encoded digital data stream; wherein the digital voltage value is used as the indication of the output voltage, as taught by Lin to improve communication between the primary side and the secondary side.
	Regarding Claims 8 and 18, Tsu teaches (Figures 1-4) a circuit.

	Lin teaches (Figures 1-6) wherein: the decoder circuit (96) receives, using the communications link (at 16), the encoded digital data stream from a secondary side of the power converter (at 60). (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the decoder circuit receives, using the communications link, the encoded digital data stream from a secondary side of the power converter, as taught by Lin to improve communication between the primary side and the secondary side.
	Regarding Claims 10 and 19, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein: the decoder circuit receives, using the communications link, the encoded digital data stream from the secondary side of the power converter after the output voltage has exceeded an under-voltage lockout threshold voltage value.
	Lin teaches (Figures 1-6) wherein: the decoder circuit (96) receives, using the communications link (at 16), the encoded digital data stream from the secondary side of the power converter after the output voltage has exceeded an under-voltage lockout threshold voltage value (par. 30 and 42-43). (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include further 
	Regarding Claims 11 and 20, Tsu teaches (Figures 1-4) a circuit.
	Tsu does not teach wherein: the decoder circuit does not receive the encoded digital data stream from a secondary side of the power converter before the output voltage has exceeded the under-voltage lockout threshold voltage value. 
	Lin teaches (Figures 1-6) wherein: the decoder circuit (92) does not receive the encoded digital data stream from a secondary side of the power converter (at 60) before the output voltage has exceeded the under-voltage lockout threshold voltage value( See fig. 8; par. 30 and 42-43). (For Example: Paragraphs 27-31 and 36-39)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the decoder circuit does not receive the encoded digital data stream from a secondary side of the power converter before the output voltage has exceeded the under-voltage lockout threshold voltage value., as taught by Lin to improve communication between the primary side and the secondary side.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto et al. US 2017/0019020 in view of Lin US 2017/0373606 and further in view of Geren US 2014/0159641.
	Regarding Claim 9, Tsu teaches (Figures 1-4) a reference voltage (Fig. 2).

	Geren teaches (Figures 1-4) wherein: the encoded digital data stream (sent to 306 and 309) further comprises a digital representation of the reference voltage (used by 310 and 312); and the decoder circuit generates the reference voltage using the encoded digital data stream. (For Example: Paragraphs 18-20 and 24-26)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsu to include wherein: the encoded digital data stream further comprises a digital representation of the reference voltage; and the decoder circuit generates the reference voltage using the encoded digital data stream, as taught by Geren to improve communication between the system. 
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.  Please see the drawing in combination with the response to arguments. 

    PNG
    media_image1.png
    392
    814
    media_image1.png
    Greyscale

Applicant argued that “how it controls the switching power circuit 2 to produce the output voltage Vout at the output terminal 13 other than by using the PWM signal in general. It is not possible to determine from such a generic description whether the PWM signal has an incrementing on-time duty-ratio value at any specific point or a decreasing off-time duty-ratio value at any other specific point. It is known that a PWM signal can be generated in a variety of different manners, but the specific combination of control features with respect to incrementing an on-time duty ratio value and decreasing an off-time duty ratio value, as recited in independent claims 1 and 12, is not disclosed or suggested by the generic description provided by Tsuchimoto.” However, the examiner is entitled to the broadest reasonable interpretation. In this case, The Tsuchimoto reference teaches a starting method. The starting operation to provide power to the load or secondary converter (12a) a with PWM operation based on the output voltage the duty cycle of the power circuit (2) is increased until a target voltage is reached which is show in fig. 2 in the first mode (see red arrow above). Therefore, there must be an increase in duty cycle in the startup operation to provide the desired output voltage. For the decreasing of the off time which means that the off time of the switches are less happens due to a large on time of the switches this happens when the output voltage is increase to the upper limit after the voltage drop after arrow A.  Therefore the claim limitations are met by the prior art.
	Applicant argued that “Independent claim 1 further recites "exit the first mode of operation when a difference between a reference voltage and the indication of the output voltage is not greater than an error window." Independent claim 12 has a similar limitation. The Office Action states that Tsuchimoto discloses these limitations where a 
	Applicant argued that “Independent claim 1 further recites "exit the second mode of operation when a difference between the reference voltage and the indication of the output voltage is not greater than a predefined threshold voltage." Independent claim 12 has a similar limitation. The Office Action states that Tsuchimoto discloses these limitations where the operation is changed after point C when the output signal is stable in Fig. 2. Applicant disagrees with this understanding of Tsuchimoto.” However, Tsuchimoto teaches that after the Vout1 is restored to the upper limit and the Vout2 is stable then the power circuit 2 can return to normal operation at point C and the Vout1 that is the output of the power circuit (2) is brought back to a normal value. The claims say exit the second mode of operation when a difference between the reference voltage (which is the same as one used for the exiting of the first mode according to the claims, limit of the window) and the indication of the output voltage (Vout1) is not greater (blue arrow above) than a predefined threshold voltage (specified normal value par. 25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838